No. 366-81195-2013

STATE OF TEXAS                                 §           IN THE 366TH JUDICIAL
                                                                            FILED IN
                                               §                     5th COURT OF APPEALS
vs.                                            §           DISTRICT COURTDALLAS, TEXAS
                                               §                     9/17/2015 1:56:52 PM
WILLIAM CHAD COLEMAN                           §           OF COLLIN COUNTY.     TEXAS
                                                                           LISA MATZ
                                                                             Clerk
                 WILLIAM CHAD COLEMAN'S NOTICE OF APPEAL


       TO THE HONORABLE JUDGE OF SAID COURT:

       William Chad Coleman, in The State of Texas v. William Chad Coleman desires to appeal

a verdict against him by this Court in this cause number on August 5, 2015. William Chad

Coleman appeals to the Fifth Court of Appeals, in Dallas, Texas.



                             Respectfully Submitted,


                             Is/Niles Illich

                             Niles Illich
                             SBOT: 24069969
                             The Law Office ofNiles Illich, Ph.D., J.D.
                             701 Commerce
                             Suite 400
                             Dallas, Texas 75214
                             Direct: (972) 802-1788
                             Facsimile: (972) 236-0088
                             Email: Niles@appealstx.com

                             ATTORNEY FOR WILLIAM CHAD COLEMAN




         2015 AUG 31 PH 4: 27
         ANDREA STROH THOt1PSOH
             DISTRICT CLERtl
          COLLIN COUNTY.JEXAS                      1
         BY~~~~OEPUTY
                                    CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above styled and captioned Notice of

Appearance was served on the Collin County District Attorney by placing this Notice into the

United States Postal   S~rvice   on August 28,2015 addressed as follows:

Greg Willis
Collin County District Attorney
2100 Bloomdale Road, Suite 100
11cKinney, 1JC 75071


Is/ Niles Illich
Niles Illich




                                                   2